DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 U.S.C. § 101
The following is a quotation of the appropriate paragraph of 35 U.S.C. 101 that form the basis for the rejections under this section made in this action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 6, 7, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1 and 7 are directed to a process and apparatus, respectively.  As such these claims appear to be statutory under step 1 of the patent eligibility analysis using the Alice/Mayo test.  However, claims 1 and 7 recite the step of measuring a viscosity and a step of judging.  The step of judging, which uses the measured viscosity, is merely a comparison of two values.  While the claims do recite a chamber for causing a powder to flow, such a chamber is known from at least Japanese Patent Application Publication 2011-235240 A and Japanese Patent Publication 40-15320, and the latter appears to also perform the flowability measurement of the powder.   Claims 6 and 12 further recite additional measuring and a conclusion step of determining a clogging state.  The step of 
This judicial exception is not integrated into a practical application because the claims do nothing more than make use existing devices and perform the data comparison/judging.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception such as performing an unobvious step as a result of the comparison.  
Allowable Subject Matter
Claims 2-5 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art appear to teach the chambers for causing powder resins to flow by injecting air via a porous plate.  See at least Japanese Patent Application Publication 2011-235240 A and Japanese Patent Publication 40-15320.  The prior art further teach that bulk density and viscosity are known to be correlated.  See, for example, equation 13 in "Analogous Viscosity Equations of Granular Powders Based on Eyring’s Rate Process Theory and Free Volume Concept" to Tian Hao.  The prior art do not appear to teach adjusting an airflow based on a the result of the claimed judgment (step of judging whether or not the powder resin is in a state in which an estimate of a bulk density of the powder resin flowing in the housing portion is less than or equal to a bulk density permissible value, the estimate being obtainable from a correlation, calculated in advance, between the bulk density and a viscosity of the powder resin flowing in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856